Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu US 20210028912.

 	Regarding claims 1, 16, 29, and 30, Xu teaches a method of wireless communication of a user equipment (UE), comprising:
sending information to a network indicating a UE capability of the UE (The wireless device may transmit UE capability information of the wireless device to a base station, 0254], [0271]: For support see prov. [0252]); 

receiving at least one of control information or data based on the indicated first BWP and the second BWP (For a downlink BWP in a set of configured downlink BWPs on a primary cell (PCell), a base station may configure a UE with one or more control resource sets (CORESETs) for at least one search space. A search space is a set of locations in the time and frequency domains where the UE may find control information, [0125], [0243], [0253]). Regarding the sidelink and Uu frequency bandwidths being of equal range, this is common (see US 20200252941[0009], US 20210352623 fig. 4, 0039]).

Claim(s) 1, 16, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung US 20190223086.

Regarding claims 1, 16, 29, and 30, Jung teaches a method of wireless communication of a user equipment (UE), comprising:
sending information to a network indicating a UE capability of the UE (Based on reported UE capability information, the base unit 110 may command the remote unit 105 to apply the signaled first DL gap pattern for all active BWPs without C-SS or for some selected active BWPs, [0097]); 
receiving, based on the UE capability, information indicating a second bandwidth part (BWP) associated with a first BWP (Based on reported UE capability information, the base unit 110 may command the remote unit 105 to apply the signaled first DL gap pattern for all active BWPs without C-SS or for some selected active BWPs, [0097]), the second BWP having a frequency range equal to or less than the first BWP (Different UEs' BWPs may fully or partially overlap, and it is up to a network entity, e.g., a gNodeB ("gNB") or other suitable RAN node, to coordinate scheduling of different UEs' BWPs. Configuration parameters of a BWP may include numerology (e.g., subcarrier spacing), a frequency location (e.g., center frequency), and a bandwidth (e.g., number of PRBs). A given BWP may or may not contain a SS/PBCH block, [0036]); and
receiving at least one of control information or data based on the indicated first BWP and the second BWP (During the gaps of the DL gap pattern, no DL data/messages are to be sent to the BWP 350, [0064], In such embodiments, the processing unit tunes to a second DL BWP different from the first DL BWP and acquires updated system information of the first cell in the second DL BWP, [0161]]).

Allowable Subject Matter
Claims 2-15 and 17-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. Examiner has provided two references showing it is common for the Uu link and sidelink to have equal frequency ranges.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD B ABELSON/Primary Examiner, Art Unit 2476